UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: GERALDINE PAGE CLARKE,         
                          Debtor.


BRUCE H. MATSON, Trustee,
               Plaintiff-Appellant,              No. 01-2049

                 v.
GERALDINE PAGE CLARKE,
               Defendant-Appellee.
                                      
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                 Robert E. Payne, District Judge.
                 (CA-00-774-3, BK-99-37707-T)

                      Argued: February 26, 2002

                      Decided: March 25, 2002

       Before WIDENER and LUTTIG, Circuit Judges, and
      Henry M. HERLONG, Jr., United States District Judge
     for the District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Troy Savenko, LECLAIR RYAN, P.C., Richmond, Vir-
ginia, for Appellant. Joseph Samuel Massie, III, PALMER & MAS-
2                           IN RE: CLARKE
SIE LAW FIRM, Richmond, Virginia, for Appellee. ON BRIEF:
Lynn L. Tavenner, Bruce H. Matson, LECLAIR RYAN, P.C., Rich-
mond, Virginia, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bruce H. Matson, Trustee ("Trustee"), appeals the district court’s
order holding that Geraldine Page Clarke ("Clarke") substantially
complied with Virginia Code Ann. § 34-6 and was entitled to claim
a homestead exemption. Clarke filed Chapter 7 Bankruptcy and
claimed a homestead exemption to which the Trustee objected. The
bankruptcy court overruled the objection and allowed the homestead
exemption. The district court affirmed the bankruptcy court’s order,
and the Trustee now appeals to this court. Finding no error, we affirm.

                                  I.

  On November 19, 1999, Clarke filed a voluntary petition for bank-
ruptcy under Chapter 7 of the United States Bankruptcy Code. Pursu-
ant to Virginia Code Ann. § 34-4, Clarke claimed a homestead
exemption. During the administration of Clarke’s Chapter 7 Bank-
ruptcy Case, the Trustee objected to the allowance of a homestead
exemption because Clarke had failed to timely perfect the exemption
by filing a homestead deed pursuant to Virginia Code Ann. § 34-6.
Thereafter, the Trustee discovered that Clarke had timely filed a
homestead deed which mooted the Trustee’s objection.

   The Trustee, however, after examining the homestead deed,
asserted an amended objection stating that the homestead deed failed
to satisfy the specific requirements set forth in section 34-6. After a
hearing, the bankruptcy court overruled the Trustee’s amended objec-
                            IN RE: CLARKE                              3
tion finding that Clarke had substantially complied with section 34-6.
See In Re: Geraldine Page Clarke, Case No. 99-37707-DOT (Sept.
27, 2000). The Trustee appealed the bankruptcy court’s order to the
district court. See 28 U.S.C. § 158(a)(1); Fed. R. Bank. P. 8001(a).
After a hearing, the district court affirmed on the reasoning of the
bankruptcy court. See In re: Geraldine Page Clarke, No. 00-774
(E.D. Va. July 31, 2001).

  The Trustee claims that the district court erred when it held that
Clarke’s homestead deed substantially complied with section 34-6.
We disagree.

                                  II.

   "We review the judgment of a district court sitting in review of a
bankruptcy court de novo . . . ." In re Biondo, 180 F.3d 126, 130 (4th
Cir. 1999) (internal quotations omitted). Factual findings are reviewed
under the "clearly erroneous" standard. See Fed. R. Bankr. P. 8013.
Therefore, we "review the bankruptcy court’s factual findings for
clear error, while we review questions of law de novo." Biondo, 180
F.3d at 130.

   "The Homestead Exemption of Householders [("homestead exemp-
tion")] . . . permits Virginia debtors to selectively exempt real and
personal property up to a specified value." Id. The homestead exemp-
tion is codified at Virginia Code Ann. § 34-4. See Va. Code Ann.
§ 34-4. Section 34-6 sets forth the procedure a debtor must follow in
order to claim the homestead exemption. See Va. Code Ann. § 34-6.

  Section 34-6 states

       In order to secure the benefit of the [homestead] exemp-
    tions of real estate . . . the householder, by a writing signed
    by him and duly admitted to record, to be recorded as deeds
    are recorded, in the county or city wherein such real estate
    or any part thereof is located and if such property is located
    outside of the Commonwealth, in the county or city where
    the householder resides, shall declare his intention to claim
    such benefit and select and set apart the real estate to be held
4                                   IN RE: CLARKE
    by the householder as exempt, and describe the same with
    reasonable certainty, affixing to the description his cash val-
    uation of the estate so selected and set apart. The following
    form, or one which is substantially similar, shall be used and
    shall be sufficient for the writing required by this section.
          HOMESTEAD DEED FOR REAL PROPERTY
    Name of Householder ...........................................................
    Name of title holder of record (if different) ........................
    Is the householder a disabled veteran entitled to claim the
    additional exemption under § 34-4.1? ..................................
    Address of householder .........................................................
    Name(s) and age(s) of dependent(s) ....................................
    County/city/state in which real property claimed as
    exempt is located ...................................................................
    Description of property claimed as exempt .........................
    Value of Property described above ......................................

Va. Code Ann. § 34-6.

  It is undisputed that Clarke did not use the form set forth in section
34-6. Instead, Clarke recorded the following writing:

                           HOMESTEAD DEED
                      Real Estate and Personal Property

       KNOW ALL MEN BY THESE PRESENT, that GERAL-
    DINE P. CLARKE, a householder, residing in the County
    of Hanover, Virginia, do hereby certify that I have not here-
    tofore at any time declared my intention to claim the benefit
    of Homestead Exemption to which I am entitled under Vir-
    ginia Code Section 34-4 and the Constitution of the Com-
    monwealth of Virginia for such cases made and provided, or
    selected or set apart as and for the said homestead exemp-
    tion, any real estate whatsoever, and that I do hereby declare
    my intention to claim the benefit of the aforesaid homestead
    exemption, select and set apart as and for my said home-
    stead exemption the following items of personal estate to be
    held by me as exempt, as provided by law. My cash equity
    value of personal property is affixed to each article thereof,
    which is designated and described as follows:
                            IN RE: CLARKE                             5
                                                       TOTAL
                                                       CLAIMED

       ITEM CLAIMED

       Equity in house at 744G Antique Lane            $5000.00
           TOTAL                                       $5000.00

     [Witnessed, signed, and recorded]

(J.A. at 10.)

   "[T]he Virginia Homestead Exemption is intended to shield help-
less and unfortunate debtors and their families from the onslaught of
creditors, and consequently must be liberally construed so as to afford
the relief which the legislature intended the debtor to enjoy." In re
Hayes, 119 B.R. 86, 88 (Bankr. E.D. Va. 1990). Based on this rule
of liberal construction, the bankruptcy court found that Clarke had
substantially complied with the mandates of section 34-6 and was
therefore entitled to claim the homestead exemption. (J.A. at 16-17.)

   The Trustee argues that the liberal construction rule applies only to
whether the actual exemption applies and debtors must strictly com-
ply with section 34-6’s requirements to perfect that exemption. Alter-
natively, the Trustee argues that Clarke’s recorded writing does not
substantially comply with section 34-6. The Trustee asserts that the
Debtor’s recorded writing does not disclose: (1) whether the house-
holder is a veteran; (2) the address of the householder; (3) the name(s)
and age(s) of dependent(s), and (4) the county/city/state in which the
real property claimed is located. (Appellant’s Br. at 12.)

   As the district court held, Clarke’s homestead deed substantially
complied with Virginia Code Ann. § 34-6. As to the veteran status
and name and age of dependents requirements, failing to disclose this
information only prevents the debtor from claiming further exemp-
tions. See Va. Code Ann. § 34-4 (allowing an additional $500 exemp-
tion for each dependent); Va. Code Ann. § 34-4.1 (allowing an
additional exemption for certain veterans). As to the two remaining
alleged inadequate disclosures, Clarke’s homestead deed satisfied the
6                            IN RE: CLARKE
requirements set forth in section 34-6. Therefore, the court finds that
the district court did not err in holding that Clarke substantially com-
plied with section 34-6.

                                   III.

    Accordingly, the decision of the district court is

                                                          AFFIRMED.